PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/724,344
Filing Date: 4 Oct 2017
Appellant(s): McDeed et al.



__________________
THOMAS E. BROWN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/01/2021 (07/15/2021) appealing from the Office Action mailed on October 30, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
a. Claims 23, 25-26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Nilsson et al. (Pub. Number US 2017/0362983 A1) or Kraemer (Patent Number 8,741,239 B2), in view of Takayama et al. (Pub. Number US 2002/0141909 Al).
		It is noted that Claim 28 was cancelled.

b. Claims 23, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Nilsson et al. (Pub. Number US 2017/0362983 A1) or Kraemer (Patent Number 8,741,239 B2), in view of Draper et al. (Pub. Number US 2012/0119512 AI).
		It is noted that Claim 28 was cancelled.

c. The Amend to specification, filed on 07/28/2021, has been approved and attached to the Examiner’s Answer.
(2) Response to Argument

A. Claim Rejection under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph:
Appellant’s arguments, on Pages 2-3, with respect to the rejection under 35 USC 112(a) or 35 USC 112 (pre-AIA , first paragraph of Claim 23 have been fully considered and are persuasive. The rejection has been withdrawn.

B. Claim Rejection under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph:
The rejection of Claim 28 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph renders moot since Claim 28 has been cancelled in the Amendment filed concurrently with the Appeal brief.

C. Claim Rejections under 35 U.S.C. 103(a)
a. Kraemer/Nilsson in view of Takayama:
Appellant traverses the rejections because Appellant asserts that the use of Takayama would not cure the deficiencies of Kraemer/Nilsson because Takayama is concerned with reforming a liquid fuel, being a non-analogous art to the removal of exhaust gas in a gas turbine system.
Appellant also argues that by adding air before the stages of CO oxidation catalysts would substantially alter the thermal and chemical properties of the exhaust gas flowing through either of Nilsson or Kraemer 2 production and destroy Nilsson’s intended function of a high level of NO2 reduction. 
 
Examiner respectfully disagrees with Appellant since
First of all, it would have been obvious to one skilled in the art that structural details of a selective catalyst for removing emissions in the fuel cell (liquid fuel gas), can be applied for removing emissions in exhaust gas of engines and gas turbines because it is a known structure for solving a known problem.
Additionally, the substitution Kraemer/Nilsson CO catalyst by Takayama CO oxidation-stage catalysts with adding air does not destroy Kraemer’s intended function to substantially reduces NO2 production and destroy Nilsson’s intended function of a high level of NO2 reduction, because the gas, which is flowing through CO oxidation-stage catalysts with adding air, will continue passing through sections 540, 580, 555 of Kramer/sections 54, 56 of Nilsson. Accordingly, the intended function of Kraemer (reduction of NOx production) and the intended function of Nilsson (a high level of NO2 reduction) are not destroyed.
Secondly, the structural details and the arrangement of catalysts in Takayama reads on the claimed limitations being recited in Claim 23 as “a plurality of carbon monoxide (CO) oxidation catalysts (21, 34; 22, 44; 23, 54) arranged in sequential series such that all of the exhaust gas flows through each CO catalyst of the plurality of CO oxidation catalysts” (See Figure 8, Paragraphs [0073]-[0077]).

    PNG
    media_image2.png
    711
    934
    media_image2.png
    Greyscale

Accordingly, such kind of the structural details and the arrangement of Takayama device for carbon monoxide removal by selective oxidation catalyst is capable to be applied in the gas turbine to reduce emissions to be discharged into the environment.
For the above reasons, it is believed that the rejections as allegedly unpatentable over Kraemer/Nilsson in view Takayama should be sustained.

b. Kraemer/Nilsson in view of Draper:
Appellant asserts that Kraemer/Nilsson in view Draper, in combination or individually, fails to disclose or remotely suggest the features of Claim 23 regarding a plurality of carbon monoxide (CO) oxidation catalysts arranged in sequential series such that all of the exhaust gas flows through each CO catalyst of the plurality of CO oxidation catalysts.
Additionally, Appellant argues that Examiner failed to point to any portion of these references regarding any type of need, benefit or rational for adding an additional CO oxidation catalyst in series with CO oxidation catalyst.
Consequently, Appellant submitted that Draper cannot be relied upon to cure the deficiencies of Kraemer/Nilsson.

Examiner respectfully disagrees with the Appellant since 
First of all, the reference to Draper in Figure 2 reads on the claimed limitations/features of Claim 23  in “Broadest Reasonable Interpretation” (See attached Figures 2 and 4 below).
Secondly, by definition from online dictionary Meriam Webster, the term of “sequential” means that relating to or arranged in a particular order or sequence, or happening in series or sequence; as well as, the term of “series” means that a number of things or event of the same class coming one after another in spatial or temporal succession.
Then, the Figure 2 of Draper meets the claimed limitations of claim 23. Thirdly, the objective of the references is clearly regarding to the reduction of NO2 formation in the exhaust path (See Column 1, lines 10-11 of Kreamer); to the improvement the performance of a 
Accordingly, Kraemer/Nilsson in view Draper, in combination or individually, clearly provide the need, benefit or rational for adding an additional CO oxidation catalyst in series with CO oxidation catalyst in order to reduce down near zero at reduced loads (See Paragraph [0019], lines 1-3 of Draper) and to cleanse the exhaust 

    PNG
    media_image3.png
    406
    572
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    394
    574
    media_image4.png
    Greyscale



Respectfully submitted,

/THAI BA TRIEU/Primary Examiner, Art Unit 3746
August 3, 2021

Conferees:
Kraft Logan
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747    

Mark Laurenzi
/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                       
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.